ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-291, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent)that LOUIS MACCHIAVERNA of LAVELLETTE, who was admitted to the bar of this State in 1998, and who has been temporarily suspended from the practice of law since July 12, 2013, should be suspended from the practice of law for a period of one year for violating RPC 5.5(a)(1) (practicing law while suspended), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that LOUIS MACCHIAVERNA is suspended from the practice of law for a period of one year and until the *165further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to comply with the conditions imposed by Orders of this Court filed on October 21, 2010, and July 12, 2013, requiring respondent to submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.